       Case 2:20-cv-01014-APG-EJY Document 121 Filed 06/11/21 Page 1 of 1




                                    UNITED STATES DISTRICT COURT

                                             DISTRICT OF NEVADA




TRENT HENRICKSON,



                       Plaintiff-Appellee,                         District No.       2:20-cv-01014-APG-EJY
vs.
CHARLES DANIELS; et al.,                                           U.S.C.A. No.       21-15713




                        Defendants-Appellants.


                                              ORDER ON MANDATE

         The above-entitled cause having been before the United States Court of Appeals for the Ninth Circuit,

and the Court of Appeals having on 6/9/21        , issued its mandate that the appeal(s) is/are DISMISSED.

The Court being fully advised in the premises, NOW, THEREFORE, IT IS ORDERED that the mandate be spread

upon the records of this Court.


             11th
Dated this _______day       June
                      of______________________, 2021.


                                                    ________________________________________

                                                      Andrew P. Gordon
                                                      United States District Judge
